Citation Nr: 0025911	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1993 to 
September 1996.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.   

In January 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  


FINDING OF FACT

The veteran does not suffer from a current low back 
disability.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim service connection for a low back disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to her claim.  
Medical records, including service medical records, include 
references to medically diagnosed low back disorders which 
are presumed to be true for well-grounded purposes.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Under the circumstances, 
the Board believes that the well-grounded criteria set forth 
in Caluza v. Brown, 7 Vet.App. 498, 506 (1995) have been met.  
After reviewing the actions accomplished by the RO, including 
VA medical examinations, the Board is also satisfied that no 
further action is required to meet the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  

Service connection will be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A review of the veteran's service medical records reveals 
complaints of back pain over a period of years with various 
diagnoses or assessments.  For instance, an examiner provided 
a provisional diagnosis of low back pain secondary to 
scoliosis in September 1994 followed by an assessment 
including supraspinous ligament sprain.  In October 1994 
assessments appear to have been that of low back pain 
secondary to a structural abnormality of the spine and 
mechanical low back pain, although treatment records also 
reflect a provisional diagnosis, during that period of time, 
of low back pain of unknown etiology.  A November 1994 
psychiatric evaluation reflects a history of back pain, the 
cause of which the veteran's physicians had been unable to 
ascertain.  However, subsequent treatment records reflect 
continued treatment in connection with complaints of low back 
pain and an assessment in January 1995 of myofascial pain.  

During a VA examination in December 1996, the veteran again 
presented complaints of back pain.  The examiner, who 
observed that radiological examination revealed 
levoscoliosis, diagnosed pain of the lumbar spine, no cause 
found.

In January 1998, finding that the evidence raised a question 
as to the existence of a chronic low back disorder, the RO 
remanded this case to the RO for further development, 
including an examination for the purpose of identifying the 
nature and etiology of any disorder or disorders associated 
with the veteran's complaints of low back pain.  In October 
1998, pursuant to the Board's remand, the veteran underwent a 
VA examination of the spine.  The report of that examination 
contains the following impression:  "Developmental 
abnormalities of the lumbar spine as described on the 
attached radiological report giving raise to constant lower 
back discomfort and episodic increase in pain and without 
significant functional limitation that pain dating from time 
of military service."  (Sic).  A report of a contemporaneous 
x-ray of the lumbar spine documents normal vertebral body 
heights, alignment and intervertebral disc spaces.  According 
to that report, however, segmentation showed rudimentary ribs 
in association with the L1 vertebral body, the L5 vertebral 
body showed sacralization articulating the transverse process 
with the iliac wings bilaterally, and there was a suggestion 
of a partial defect in the pars articularis of L5 on the left 
side.  That report indicates that, considering the changes 
and the veteran's clinical symptomatology, there were two 
things that could not be ruled by the examination, acute disk 
herniation and any intra-spinal canal problems associated 
with spina bifida occulta.  

In October 1999, the veteran again underwent an examination 
of the spine, during which the veteran complained of pressure 
in the lower back with occasional sharp shooting pain.  
According to the examiner, diagnostic studies included x-
rays, which revealed a normal lumbar spine and normal disc 
spaces.  Although there was L5 spondylolysis, there was no 
evidence of spondylolisthesis.  An MRI (magnetic resonance 
imaging) report contained the following impression:  "No 
evidence of disc herniation, central canal stenosis or neural 
foraminal stenosis.  Possible small hemangioma or 
interosseous lipoma within the S2 vertebral segment 
anteriorly."  The examiner, who reviewed the claims file, 
diagnosed subjective complaints of low back pain without any 
history of injury, as well as radiological findings of 
unilateral spondylolysis without any spondylolisthesis or 
evidence of any other disc pathology.  The examiner indicated 
that the veteran's complaints of back pain were not 
consistent with radiological findings of developmental 
abnormality, explaining that the developmental abnormality 
was very minimal and not likely to produce any discomfort of 
pain even with normal use of the lumbar spine.  The examiner 
added that the findings of unilateral spondylolysis were only 
incidental to and not related to the veteran's back 
complaints or clinical findings.  The examiner concluded by 
stating, "I do not find any evidence of [a] chronic low back 
disorder."

Although there is some evidence of low back pathology, the 
preponderance of the evidence indicates that the veteran does 
not suffer from a disability for which service connection may 
be established.  Pain itself is not a disability, Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), and even though 
service medical records and post service treatment records 
contain some entries suggesting that the veteran's complaints 
of pain at various points in time were attributable to an 
underlying disorder, other entries suggest that the etiology 
of the veteran's complaints could not be ascertained.

The report of the VA examination conducted in October 1998 
again raised the possibility that the veteran's complaints of 
back pain were attributable to a disorder.  The reported 
impression was developmental abnormalities of the lumbar 
spine which the examiner indicated were described on a 
radiological report.  The October 1998 radiological report 
which the VA examiner referenced indicates that disc 
herniation and intraspinal canal problems could not be ruled 
out as underlying causes of the veteran's complaints. An MRI 
was recommended.  

However, an MRI was conducted in connection with the January 
1999 examination and, after reviewing the claims file, noting 
the MRI results and clinically examining the veteran, the 
examiner concluded that the veteran's complaints were not 
attributable to any developmental abnormality present and 
further that there was no evidence of a current back 
disorder.  The January 1999 examiner framed the opinions 
provided in unequivocal and clear terms and offered a clear 
rationale for those opinions.  That examiner's opinions 
reflect a review of the entire claims file, including medical 
evidence obtained in the course of the January 1999 
examination.  The Board observes, in this respect, that the 
January 1999 examiner had the benefit, among other things, of 
the results of an MRI, which had not been available in 
October 1998.  With this in mind, the Board concludes that 
the January 1999 opinion, which reflects that the veteran's 
complaints of back pain are not attributable to an underlying 
disorder, is more probative of the issue at hand than any 
evidence in the claims file to the contrary.  The Board, 
therefore, concludes that the veteran's complaints of a back 
pain have not been attributed to an acquired low back 
disorder.  

The Board notes at this point that while some evidence has 
suggested the presence of a developmental abnormality, 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.304(c), 4.1.  At any rate, it appears that the 
complaints of pain are not due to any such developmental 
defect. 

In sum, the preponderance of the evidence of record is 
against a finding that the veteran suffers from a low back 
disability for which service connection may be established.  
The Court has held that complaints of pain alone do not 
constitute a disability for VA compensation purposes, and 
despite attempts to determine whether the complaints are due 
to a medically ascertainable disorder, the preponderance of 
the competent medical evidence is against a finding that the 
veteran suffers from such a disorder.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in such a state of equipoise with the 
negative evidence to otherwise permit a favorable 
determination at this time.  Should the veteran obtain new 
and material evidence suggesting that she does suffer from a 
medically ascertainable low back disorder related to the low 
back complaints and symptoms during service, she may request 
that her claim be reopened, and in such a case the Board 
would urge her to do so.  38 U.S.C.A. § 5108.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


